 Case 1:20-cv-01633-ARR-JO Document 1 Filed 03/31/20 Page 1 of 9 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

   Terrence Malloy,                                            Civ. Action #:

                                  Plaintiff,                   Complaint
                -v-
                                                               Date Filed:
   Management 26 Inc.,
   Park Management Inc.,                                       Jury Trial Demanded
   Joel Gluck, and
   Eli Davidowitz,

                                  Defendants.

       Plaintiff Terrence Malloy (“Plaintiff,” or “Malloy”), by Abdul Hassan Law Group,
PLLC, his attorney, complaining of Defendants Management 26 Inc., Park Management Inc.,
Joel Gluck, and Eli Davidowitz (collectively “Defendants”), respectfully alleges as follows:


                           NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendants, individually and/or jointly, and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), he is: (i) entitled to
   unpaid overtime wages from Defendant for working more than forty hours in a week and not
   being paid an overtime rate of at least 1.5 times his regular rate for such hours over forty in a
   week; and (ii) entitled to maximum liquidated damages and attorneys’ fees pursuant to the
   Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C. §§ 216(b).


2. Plaintiff further complains pursuant to New York Labor Law, he is: (i) entitled to unpaid
   overtime wages from Defendants for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times his regular rate for such hours over forty in a week;
   and (ii) is entitled to maximum liquidated damages and attorneys’ fees, pursuant to the New
   York Minimum Wage Act (“NYMWA”), N.Y. Lab. Law §§ 650 et seq., including NYLL §
   663, and the regulations thereunder.


3. Plaintiff is also entitled to recover all of his unpaid wages under Article 6 of the New York
   Labor Law including Section 191, and compensation for not receiving notices and statements


                                                 1
 Case 1:20-cv-01633-ARR-JO Document 1 Filed 03/31/20 Page 2 of 9 PageID #: 2



   required by NYLL 195, and is also entitled to maximum liquidated damages – including
   liquidated damages on all wages paid later than weekly, and attorneys’ fees pursuant to
   Section 198 of the New York Labor Law.


                          JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claims under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 U.S.C. § 216 (b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§
    2201 2202.


                              THE PARTIES
7. Plaintiff Terrence Malloy (“Plaintiff” or “Malloy”) is an adult, over eighteen years old, who
   currently resides in Kings County in the State of New York.


8. Upon information and belief, and at all times relevant herein, Defendants Defendant
   Management 26 Inc. (“Management 26”), and Defendant Park Management Inc. (“PMI”),
   were owned/controlled/managed by Defendants Joel Gluck (“Gluck”), and Defendant Eli
   Davidowitz (“Davidowitz”), and together all Defendants managed and operated the buildings
   in which Plaintiff worked as well as Plaintiff’s employment at all times relevant herein.

9. At all times relevant herein, Defendants shared the same place of business.

10. At all times relevant herein, Defendants, individually and/or jointly, owned and/or operated
   the three buildings in Brooklyn, New York in which Plaintiff worked for Defendants and
   controlled the employment of Plaintiff and was responsible for retaining, firing, scheduling,
   controlling, managing, supervising, and record-keeping as to Plaintiff’s employment, among


                                                2
 Case 1:20-cv-01633-ARR-JO Document 1 Filed 03/31/20 Page 3 of 9 PageID #: 3



   other employment functions.


                              STATEMENT OF FACTS
11. Upon information and belief, and at all relevant times herein, Defendants were engaged in
   the business of real estate and building management and ownership.


12. Upon information and belief and at all times relevant herein, Defendants, individually and/or
   jointly, owned and/or operated three or more buildings and employed 12 or employees.


13. At all times relevant herein, Plaintiff was employed by Defendants, individually and/or
   jointly, as a porter/handyman and Plaintiff performed manual work including maintenance
   and repairs in Defendants’ multi-story building.

14. At all times relevant herein, Plaintiff was employed by Defendants, individually and/or
   jointly, from in or around 2002 to on or about April 23, 2017 or later.


15. At all times relevant herein, Defendants paid Plaintiff at a regular rate of $24 an hour and
   Plaintiff was not paid any wages for hours over 40 in a week, for each week during his
   employment with Defendants.

16. Upon information and belief, and at all times relevant herein, Plaintiff worked approximately
   87 hours or more each week, 7 days a week - with the exception of about two weeks a year,
   but was only paid for 40 hours a week during his employment with Defendants.

17. A more precise statement of the hours and wages may be made when Plaintiff obtains the
   wage and time records Defendants were required to keep under the FLSA and NYLL.
   Accurate copies of Plaintiff’s wage and time records that Defendants were required to keep
   pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6, are incorporated
   herein by reference.

18. At all times relevant herein, Defendants paid Plaintiff on a bi-weekly basis in violation of
   NYLL 191 (1)(a)(i). See Vega v. CM & Assocs. Constr. Mgmt., LLC, 175 A.D.3d 1144, 107



                                                 3
 Case 1:20-cv-01633-ARR-JO Document 1 Filed 03/31/20 Page 4 of 9 PageID #: 4



   N.Y.S.3d 286 (1st Dep’t, 2019).

19. At all times relevant herein, Defendants did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).

20. At all times relevant herein, Defendants did not provide Plaintiff with the statement(s)
   required by NYLL 195(3) – the wage statements provided to Plaintiff did not reflect all hours
   worked by Plaintiff and did not state the hours worked in each week, among other
   deficiencies.


21. Upon information and belief and at all times relevant herein, Defendants, individually and/or
   jointly, had annual revenues and/or expenditures in excess of $500,000.


22. At all times applicable herein, Defendants conducted business with vendors/entities/persons
   within the State of New York.


23. At all times applicable herein and upon information and belief, Defendants utilized the
   instrumentalities of interstate commerce such as the United States mail, electronic mail,
   internet and telephone systems.


24. At all times applicable herein and upon information and belief, Defendants utilized the
   goods, materials, and services through interstate commerce.

25. Defendants as a regular part of their business, makes payment of taxes and other monies to
  agencies and entities outside the State of New York.

26. At all times applicable herein and upon information and belief, Defendants and the tenants in
   their buildings conducted business with mortgage companies, banks, insurance companies,
   and internet/email service providers within and outside the State of New York.

27. Defendants as a regular part of their business, engaged in credit card transactions with
   involving banks and other institutions outside the state of New York.




                                                 4
 Case 1:20-cv-01633-ARR-JO Document 1 Filed 03/31/20 Page 5 of 9 PageID #: 5



28. At all times relevant herein and for the time Plaintiff was employed by Defendants,
   Defendants failed and willfully failed to pay plaintiff an overtime rate of at least 1.5 times his
   effective regular rate of pay for all hours worked in excess of forty hours in a week for each
   week in which such overtime was worked.

29. Upon information and belief, and at all relevant times herein, Defendants failed to display
   federal and state minimum wage/overtime posters as required by the FLSA and NYLL.


30. Upon information and belief, and at all relevant times herein, Defendants failed to notify
   Plaintiff of his federal and state overtime rights and failed to inform plaintiff that he could
   seek enforcement of such rights through the government enforcement agencies.


31. “Plaintiff” as used in this complaint refers to the named Plaintiff.


32. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.
                           AS AND FOR A FIRST CAUSE OF ACTION
                     FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq.
33. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 32
   above as if set forth fully and at length herein.


34. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the FLSA, 29 USC 201 et Seq.


35. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendants, individually and/or jointly, constituted
   an enterprise(s) engaged in commerce within the meaning of 29 U.S.C. §§ 206(a) and/or
   207(a).


36. At all times relevant herein, Defendants, individually and/or jointly, transacted commerce
   and business in excess of $500,000.00 annually or had revenues in excess of $500,000.00



                                                  5
 Case 1:20-cv-01633-ARR-JO Document 1 Filed 03/31/20 Page 6 of 9 PageID #: 6



   annually.


37. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at a rate of at least 1.5 times his regular rate of
   pay for each hour worked in excess of forty hours in a week, in violation of 29 U.S.C. § 207.


                               Relief Demanded
38. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
   individually and/or jointly, his unpaid overtime compensation, maximum liquidated
   damages, attorneys’ fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                    AS AND FOR A SECOND CAUSE OF ACTION
            NYLL 650 et Seq. and 12 NYCRR 142-2.2, 141-1.4 etc. (Unpaid Overtime)
39. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 37
   above as if set forth fully and at length herein.


40. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the
   regulations thereunder including 12 NYCRR § 142, 12 NYCRR § 141-1.4.


41. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the
   regulations thereunder.

42. At all times relevant herein, Defendants failed and willfully failed to pay Plaintiff overtime
   compensation at rates of at least 1.5 times his regular rate of pay for each hour worked in
   excess of forty hours in a week, in violation of the New York Minimum Wage Act and its
   implementing regulations. N.Y. Lab. Law §§ 650 et seq.; 12 NYCRR § 142-2.2, 12 NYCRR
   § 141-1.4.
                               Relief Demanded
43. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover from



                                                  6
 Case 1:20-cv-01633-ARR-JO Document 1 Filed 03/31/20 Page 7 of 9 PageID #: 7



   Defendant, his unpaid overtime compensation, prejudgment interest, maximum liquidated
   damages, reasonable attorneys' fees, and costs of the action, pursuant to N.Y. Labor L. §
   663(1).
                       AS AND FOR A THIRD CAUSE OF ACTION
                          (NYLL § 190, 191, 193, 195 and 198)
44. Plaintiff alleges and incorporates each and every allegation contained in paragraphs 1
   through 43 above with the same force and effect as if fully set forth at length herein.


45. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor law, §§ 190 et seq., including §§
   191, 193, 195 and 198 and the applicable regulations thereunder.

46. For several years during his employment with Defendants paid Plaintiff on a bi-weekly basis
   in violation of NYLL 191 (1)(a)(i). See Vega v. CM & Assocs. Constr. Mgmt., LLC, 175
   A.D.3d 1144, 107 N.Y.S.3d 286 (1st Dep’t, 2019).

47. At all relevant times herein, Defendants violated and willfully violated Plaintiff’s rights
   under NY Labor Law § 190 et seq. including NY Labor Law §§ 191, 193 and 198 by failing
   to pay Plaintiff all his wages, including his unpaid non-overtime wages, overtime wages, and
   wage deductions, as required under NY Labor Law § 190 et seq. – overtime and non-
   overtime wages due under law and agreement.

48. At all times relevant herein, Defendants, failed and willfully failed to provide Plaintiff with
   the notice(s) required by NYLL 195(1) – Plaintiff is therefore entitled to and seeks to recover
   in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL 198 including NYLL 198(1-b), as well as an injunction directing
   Defendant to comply with NYLL 195(1).


49. At all times relevant herein, Defendants, failed and willfully failed to provide Plaintiff with
   the statement(s) required by NYLL 195(3) – Plaintiff is therefore entitled to and seeks to
   recover in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL 198 including NYLL 198(1-d), as well as an injunction directing



                                                  7
 Case 1:20-cv-01633-ARR-JO Document 1 Filed 03/31/20 Page 8 of 9 PageID #: 8



   Defendant to comply with NYLL 195(1).


                              Relief Demanded
50. Due to Defendants’ New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendants, his entire unpaid wages,
   including his unpaid non-overtime wages, overtime wages, wage deductions, maximum
   liquidated damages – including liquidated damages on all wages paid later than weekly,
   prejudgment interest, maximum recovery for violations of NYLL §195(1) and NYLL §
   195(3), reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190
   et seq. including § 198.


                              PRAYER FOR RELIEF
WHEREFORE, plaintiff respectfully requests that this Court grant the following relief:
51. Declare Defendants (including its overtime and wage payment policy and practice), to be in
   violation of the rights of Plaintiff, under the FLSA and New York Labor Law – 12 NYCRR §
   142, and Article 6 of the NYLL – NYLL § 190 et Seq.


52. As to the First Cause of Action, award Plaintiff his unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorneys’ fees pursuant to 29
   USC § 216(b);


53. As to the Second Cause of Action, award Plaintiff his unpaid overtime wages due under the
   New York Minimum Wage Act and the Regulations thereunder including 12 NYCRR § 142-
   2.2, 12 NYCRR § 141-1.4, together with maximum liquidated damages, prejudgment
   interest, costs and attorneys’ fees pursuant to NYLL § 663;

54. As to the Third Cause of Action, award Plaintiff any and all outstanding wages, including
   his entire unpaid wages, including his unpaid non-overtime wages, overtime wages, wage
   deductions, maximum liquidated damages – including liquidated damages on all wages paid
   later than weekly, prejudgment interest, maximum recovery for violations of NYLL 195(1)
   and NYLL 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor



                                                8
 Case 1:20-cv-01633-ARR-JO Document 1 Filed 03/31/20 Page 9 of 9 PageID #: 9



   Law § 190 et seq. including § 198.


55. Award Plaintiff, any relief requested or stated in the preceding paragraphs, but which has not
   been requested in the WHEREFORE clause or “PRAYER FOR RELIEF”, in addition to the
   relief requested in the wherefore clause/prayer for relief;


56. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       March 31, 2020

Respectfully submitted,


Abdul Hassan Law Group, PLLC
/s/ Abdul Hassan _________________
By: Abdul K. Hassan, Esq. (AH6510) - Counsel for Plaintiff
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 Fax: 718-740-2000
Email: abdul@abdulhassan.com




                                                 9
